Case 1:20-cv-00891-EK-SJB Document 36 Filed 05/10/21 Page 1 of 4 PageID #: 157


                                                                          eeplaw.com
                                                                          80 Pine Street, 38th Floor
                                                                          New York, New York 10005
                                                                          T. 212.532.1116 F. 212.532.1176

                                                                          New Jersey Office
                                                                          576 Main Street, Suite C
                                                                          Chatham, New Jersey 07928



                                             May 10, 2021
BY ECF
Honorable Eric R. Komitee
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Cruz v. United States of America, et ano., 20 CV 891 (EK) (SJB)

Your Honor:

        I represent plaintiff in the above-referenced matter. I write pursuant to Rule III.B.4 of
the Court’s Individual Practices to respectfully respond to defendant Santana’s pre-motion
conference request dated May 3, 2021 and filed at DE #35. For the reasons set forth below,
plaintiff will oppose the motion.
Intentionally Shooting a Civilian in the Face is a Fourth Amendment ‘Seizure’
       Defendant Santana’s thesis is that he did not seize plaintiff when, while arresting a third
party under color of federal law, he intentionally shot Mr. Diaz Cruz, an unarmed civilian
bystander, in the face at point blank range. DE #35, p. 3. This argument is contrary to the
core function of the Fourth Amendment – “to prevent arbitrary and oppressive interference by
enforcement officials with the privacy and personal security of individuals,” United States v.
Martinez-Fuerte, 428 U.S. 543, 554 (1976) – and has been roundly rejected by every Supreme
Court case to consider the question.

        In Terry v. Ohio, the Supreme Court explained that “[i]t is quite plain that the Fourth
Amendment governs ‘seizures’ of the person which do not eventuate in a trip to the station
house and prosecution for crime—‘arrests’ in traditional terminology. It must be recognized
that whenever a police officer accosts an individual and restrains his freedom to walk away, he
has ‘seized’ that person.” 392 U.S. 1, 16 (1968). The Court applied this holding to uses of
deadly force in Tennessee v. Garner, 471 U.S. 1, 7 (1985) (“there can be no question that
apprehension by the use of deadly force is a seizure subject to the reasonableness requirement
of the Fourth Amendment”); see also Graham v. Connor, 490 U.S. 386, 395 (1989) (“Today
we make explicit what was implicit in Garner’s analysis, and hold that all claims that law
enforcement officers have used excessive force—deadly or not—in the course of an arrest,
investigatory stop, or other “seizure” of a free citizen should be analyzed under the Fourth
Case 1:20-cv-00891-EK-SJB Document 36 Filed 05/10/21 Page 2 of 4 PageID #: 158

Hon. Eric R. Komitee
May 10, 2021

Amendment[.]”) (emphasis in original). Thus, a unanimous Supreme Court found a seizure
where police placed a roadblock in the path of an automobile, holding that the Fourth
Amendment’s reasonableness requirement is triggered whenever “there is a governmental
termination of freedom of movement through means intentionally applied.” Brower v. Cty. of
Inyo, 489 U.S. 593, 597 (1989) (Scalia, J.) (emphasis in original).

        The Court then confronted the question of whether a show of authority, without any
use of physical force, also constitutes a seizure in California v. Hodari D., 499 U.S. 621, 626
(1991). There, the Court held that because an order to stop that is unaccompanied by physical
force and ignored by its target is neither a search nor seizure, it is not governed by the Fourth
Amendment. Id. at 626. In reaching this conclusion, Hodari D. divided efforts by police to
stop citizens into two distinct categories: (1) those based on the application of physical force
to the individual’s body, which are always seizures; and (2) those based on a mere “show of
authority,” such as an order to stop, which become a seizure only if the individual actually
submits to the authority and stops. As the Court explained, “[a]n arrest requires either physical
force (as described above) or, where that is absent, submission to the assertion of authority.”
Id. (emphasis in original). With respect to physical force, the Court explained, “[t]he word
‘seizure’ readily bears the meaning of a laying on of hands or application of physical force to
restrain movement, even when it is ultimately unsuccessful.” Id.

        The sole authority defendant Santana offers is Torres v. Madrid. But that case provides
no support for his position and merely applied Hodari D. to physical force that fails to
terminate the target’s movement. 141 S. Ct. 989, 996 (2021) (“The common law rule
identified in Hodari D.—that the application of force gives rise to an arrest, even if the officer
does not secure control over the arrestee—achieved recognition to such an extent that English
lawyers could confidently (and accurately) proclaim that all the authorities, from the earliest
time to the present, establish that a corporal touch is sufficient to constitute an arrest, even
though the defendant do not submit.”) (citations, quotation marks and brackets omitted).
Moreover, under the appropriate objective analysis, there can be no question that Mr.
Santana’s purposeful shooting of plaintiff manifested an intent to restrain him. Id. at 998
(“[T]he appropriate inquiry is whether the challenged conduct objectively manifests an intent
to restrain, for we rarely probe the subjective motivations of police officers in the Fourth
Amendment context.…While a mere touch can be enough for a seizure, the amount of force
remains pertinent in assessing the objective intent to restrain. A tap on the shoulder to get
one’s attention will rarely exhibit such an intent.”) (emphasis in original) (citations omitted).

        It is also irrelevant to the Fourth Amendment analysis whether Mr. Santana went to
work that day with the intention of arresting Mr. Diaz Cruz or some third party. See, e.g.,
Davenport v. Borough of Homestead, 13 CV 250 (DSC), 2016 WL 5661733, *14-15 (W.D.
Pa. Sept. 30, 2016), reversed on other grounds, 870 F.3d 273, 279 (3d Cir. 2017) (“If…the
officer fires his gun directly at the innocent bystander…then a Fourth Amendment seizure has


                                                2
Case 1:20-cv-00891-EK-SJB Document 36 Filed 05/10/21 Page 3 of 4 PageID #: 159

Hon. Eric R. Komitee
May 10, 2021

occurred.”); Martien v. City of Schenectady, 04 CV 679 (FJS) (RFT), 2006 WL 1555565, *2
(N.D.N.Y. June 2, 2006) (“The Court notes that, in situations such as this one, where ‘the
plaintiff [was] not...the actual target of the arrest, the rule is not diminished – Fourth
Amendment analysis still governs.’”) (citations omitted) (collecting cases); Zainc v. City of
Waterbury, 603 F. Supp. 2d 368, 383 (D. Conn. 2009) (“Courts have applied a Fourth
Amendment analysis in situations where the police, while seizing another individual,
intentionally used force against a bystander.”) (citations omitted) (collecting cases).
This ‘Run of the Mill’ Excessive Force Case Does Not Present a New Bivens Context
        If it should please the Court, this case is like Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, which held fifty years ago that a violation of the Fourth
Amendment by “a federal agent acting under color of his authority gives rise to a cause of
action for damages consequent upon his unconstitutional conduct.” 403 U.S. 388, 389
(1971). Both cases arise in Brooklyn and involve the use of allegedly excessive force by federal
law enforcement agents during a warrantless seizure of the civil plaintiff lacking probable cause.
Id. at 390-96; see, e.g., Powell v. United States, 19 CV 11351 (AKH), 2020 WL 5126392, *6
(S.D.N.Y. Aug. 31, 2020) (“The similarity of Bivens and this dispute is readily apparent[.]”).
The Bivens Court, indeed, viewed the ability of a plaintiff like Mr. Diaz Cruz to recover
damages as foundational. See Bivens, 403 U.S. at 397 (“‘The very essence of civil liberty
certainly consists in the right of every individual to claim the protection of the laws, whenever
he receives an injury.’”) (quoting Marbury v. Madison, 1 Cranch 137, 163 (1803)).

       “[I]t has long been the practice of courts in this Circuit to permit Bivens claims arising
from the use of excessive force in an arrest.” Bueno Diaz v. Mercurio, 442 F. Supp. 3d 701,
709 (S.D.N.Y. 2020) (quoting Lehal v. Cent. Falls Det. Facility Corp., 13 CV 3923 (DF), 2019
WL 1447261, *11 (S.D.N.Y. Mar. 15, 2019)). While the Supreme Court has discouraged the
creation of new Bivens remedies, the Court has at the same time explicitly endorsed claims like
this one. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1856-57 (2017) (“[I]t must be understood that
this opinion is not intended to cast doubt on the continued force, or even the necessity, of
Bivens in the search-and-seizure context in which it arose. Bivens does vindicate the
Constitution by allowing some redress for injuries, and it provides instruction and guidance
to federal law enforcement officers going forward. The settled law of Bivens in this common
and recurrent sphere of law enforcement, and the undoubted reliance upon it as a fixed
principle in the law, are powerful reasons to retain it in that sphere.”); see also Bueno Diaz, 442
F. Supp. 3d at 709, n.2 (collecting post-Abassi Second Circuit cases permitting excessive force
Bivens claims).1

1
 Plaintiff respectfully notes that he also intends to oppose Mr. Santana’s anticipated stay application as lacking
good cause. See Hollins v. U.S. Tennis Ass’n, 469 F. Supp. 2d 67, 78 (E.D.N.Y. 2006) (“The mere filing of a
motion to dismiss does not constitute ‘good cause’ for the issuance of a stay.”) (citations omitted).



                                                        3
Case 1:20-cv-00891-EK-SJB Document 36 Filed 05/10/21 Page 4 of 4 PageID #: 160

Hon. Eric R. Komitee
May 10, 2021

      Thank you for your attention to this matter.

                                         Respectfully submitted,


                                         Gabriel P. Harvis

cc:   Defense Counsel




                                            4
